DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  The word “applying” is repeated.
-  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hsiang et al. (US20210112247) (hereinafter Hsiang).
Regarding claim 1, Hsiang discloses a method for video encoding in an encoder, comprising:
partitioning, by processing circuitry, a coding tree block in an intra coded (I) slice into coding blocks based on a minimum allowed quaternary tree (QT) leaf node size for the I slice, the minimum allowed QT leaf node size for the I slice being constrained by a threshold that is lower than a coding tree unit (CTU) size [0039, 0090-0098, 0109-0120, 0155-0161; portioning based on a minimum QT leaf node based on a threshold].
encoding, by the processing circuitry, partition information into a coded video bitstream, the partition information being indicative of the minimum allowed QWT leaf node size for the I slice [0039, 0090-0098, 0109-0120, 0155-0161; partitioning and performing coding based on minimum leaf node size and mode].
transmitting the coded video bitstream [ABS, 0074, 0125-0134; transmitting coded bitstream data].
Regarding claim 2, Hsiang discloses wherein the partition information is indicative of a minimum allowed QT leaf node size for a luma component [0039, 0090-0098, 0109-0120, 0155-0161; portioning based on a minimum QT leaf node based on a threshold].
Regarding claim 3, Hsiang discloses wherein the minimum allowed QT leaf node size for the I slice, as indicated by the partition information, is constrained by the threshold in response to a dual tree partition being used for the I slice [0049-0057; using dual tree partitioning].
Regarding claim 4, Hsiang discloses further comprising determining the threshold based on an implicit QT split requirement [0036-0039; variety of modes including implicit split mode].
Regarding claim 5, Hsiang discloses wherein the partition information is indicative of a minimum allowed QT leaf node size for chroma components [TBL3, 0118-0123; partitioning utilizing a variety of parameters including chroma].
Regarding claim 6, Hsiang discloses further comprising encoding the partition information into a sequence parameter set (SPS) [0136, 0155; partition information including SPS].
Regarding claim 7, Hsiang discloses further comprising encoding the partition information into a picture header (PH) [0136, 0155; partition information including header information].
Regarding claim 8, Hsiang discloses further comprising: applying QT splits to partition the coding tree block into QT leaf nodes that satisfy a requirement of the minimum allowed QT leaf node size, before applying a binary tree (BT) split or a ternary tree (TT) split [0005, 0102-0111; QT size constraints determined in relation to other split types].
Regarding claim 9, Hsiang discloses wherein a base 2 Iogarithm of the minimum allowed QT leaf node size for the I slice, as indicated by the partition information, is constrained to be smaller than a base 2 logarithm of the CTU size [0012, 0096, 0112-0120; different calculated coding sizes].
Regarding claim 10, Hsiang discloses wherein the base 2 logarithm of the minimum allowed QT leaf node size for the I slice. as indicated by the partition information, is smaller than the base 2 logarithm of the CTU size by 1 [0012, 0096, 0112-0120; different calculated coding sizes].
Regarding claim 11, Hsiang discloses an apparatus for video encoding, comprising: 
processing circuitry configured to partition a coding tree block in an intra coded (1) slice into coding blocks based on a minimum allowed quaternary tree (QT) leaf node size for the I slice, the minimum allowed QT 69Tencent Docket No.? 20US149-2 leaf node size for the I slice being constrained by a threshold that is lower than a coding tree unit (CTU) size [0039, 0090-0098, 0109-0120, 0155-0161; portioning based on a minimum QT leaf node based on a threshold].
encode partition information into a coded video bitstream, the partition information beinu indicative of the minimum allowed QT leaf node size for the 1 slice [0039, 0090-0098, 0109-0120, 0155-0161; partitioning and performing coding based on minimum leaf node size and mode]. 
transmit the coded video bitstream [ABS, 0074, 0125-0134; transmitting coded bitstream data].
Regarding claim 12, Hsiang discloses wherein the partition information encoded by the processing circuitry is indicative of a minimum allowed QT leaf node size for a luma component [0039, 0090-0098, 0109-0120, 0155-0161; portioning based on a minimum QT leaf node based on a threshold].
Regarding claim 13, Hsiang discloses wherein the minimum allowed QT leaf node size for the I slice, as indicated by the partition information encoded by the processing circuitry, is constrained by the threshold in response to a dual tree partition being used for the I slice [0049-0057; using dual tree partitioning].
Regarding claim 14, Hsiang discloses wherein the processing circuitry is further configured to determine the threshold based on an implicit QT split requirement [0036-0039; variety of modes including implicit split mode].
Regarding claim 15, Hsiang discloses wherein the partition information encoded by the processing circuitry is indicative of a minimum allowed QT leaf node size for chroma components [TBL3, 0118-0123; partitioning utilizing a variety of parameters including chroma].
Regarding claim 16, Hsiang discloses wherein the processing circuitry is further configured to encode the partition information into a sequence parameter set (SPS) [0136, 0155; partition information including SPS].
Regarding claim 17, Hsiang discloses wherein the processing circuitry is further configured to encode the partition information into a picture header (PH) [0136, 0155; partition information including header information].
Regarding claim 18, Hsiang discloses wherein the processing circuitry is further configured to apply QT splits to partition the coding tree block into QT leaf nodes that satisfy a requirement of the minimum allowed QT leaf node size, before applying a binary tree (BT) split or a ternary tree (TT) split [0005, 0102-0111; QT size constraints determined in relation to other split types].
Regarding claim 19, Hsiang discloses wherein a base 2 logarithm of the minimum allowed QT leaf node size for the I slice, as indicated by the partition information encoded by the processing circuitry, is constrained to be smaller than a base 2 logarithm of the CTU size [0012, 0096, 0112-0120; different calculated coding sizes].
Regarding claim 20, Hsiang discloses wherein the base 2 logarithm of the minimum allowed QT leaf node size for the I slice. as indicated by the partition information encoded by the processing circuitry, is smaller than the base 2 logarithm of the CTU size by 1 [0012, 0096, 0112-0120; different calculated coding sizes].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483